                   Case 19-11292-KG           Doc 418       Filed 08/08/19        Page 1 of 4



                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

------------------------------------------------------x
                                                      :
In re                                                 :      Chapter 11
                                                      :
INSYS THERAPEUTICS, INC., et al.,                     :      Case No. 19-11292 (KG)
                                                      :
                  Debtors.1                           :      Jointly Administered
                                                      :
------------------------------------------------------x

             NOTICE OF SUCCESSFUL BIDDER AND SALE HEARING
       FOR CERTAIN ASSETS RELATING TO EPINEPHERINE AND NALOXONE

          PLEASE TAKE NOTICE OF THE FOLLOWING:

        On July 2, 2019, the United States Bankruptcy Court for the District of Delaware (the
“Court”) entered the Order (A) Approving Bidding Procedures for Sale of Debtors’ Assets,
(B) Scheduling Auction for and Hearing to Approve Sale of Debtors’ Assets, (C) Approving
Form and Manner of Notice of Sale Auction, and Sale Hearing, (D) Approving Assumption
and Assignment Procedures, and (E) Granting Related Relief (the “Bidding Procedures
Order”) (ECF No. 210),2 in connection with the sale or disposition (each, a “Sale
Transaction”) of the Debtors’ assets, including all executory contracts or unexpired non-
residential real property leases of the Debtors (collectively, the “Contracts and Leases”), related
to each of (i) Subsys, (ii) Syndros and other assets related to CBD, (iii) Epinephrine, (iv)
Naloxone, (v) Buprenorphine, and other assets of the Debtors (collectively, the “Assets”), as
further described therein.

       The deadline for submitting Qualified Bids for the Assets was scheduled for July 23,
2019 at 4:00 p.m. (ET), which deadline was extended pursuant to the Bidding Procedures Order
to July 26, 2019 at 4:00 p.m. (ET) pursuant to the Debtors’ Notice of Extension of Bid Deadline
(ECF No. 328).

       The Auction with respect to (1) the Debtors’ business of developing and ability to
develop the epinephrine 7mg and 8.5mg unit-dose nasal spray products and the naloxone 8mg
unit-dose nasal spray products in the United States (the “Products”) and (2) the Debtors’


1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Insys Therapeutics, Inc. (7886); IC Operations, LLC (9659); Insys Development
Company, Inc. (3020); Insys Manufacturing, LLC (0789); Insys Pharma, Inc. (9410); IPSC, LLC (6577); and IPT
355, LLC (0155). The Debtors’ mailing address is 410 S. Benson Lane, Chandler, Arizona 85224.
2
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Bidding
Procedures Order.



WEIL:\97147751\2\53602.0004
WEIL:\97147751\2\53602.0004
                   Case 19-11292-KG          Doc 418        Filed 08/08/19       Page 2 of 4



intranasal manufacturing, filling, and packaging equipment related to the Products (collectively,
the “Purchased Assets”) was scheduled by the Debtors for August 6, 2019.3

       On August 5, 2019, the Debtors’ advisors communicated to all Qualified Bidders and
Potential Bidders that submitted bids for some or all of the Purchased Assets, the economic value
of the highest Qualified Bid for the Purchased Assets, which was submitted by Hikma
Pharmaceuticals USA Inc. (the “Purchaser,” and the bid, the “Hikma Bid”) and determined
based on such communications, and in consultation with the Committee, that designating the
Purchaser as the Successful Bidder and the Hikma Bid as the Successful Bid and cancelling the
Auction for the Purchased Assets was in the best interests of the Debtors’ estates. As a result, on
August 5, 2019, to avoid further expense to the Debtors’ estates, the Debtors, in consultation
with the Committee, cancelled the Auction for the Purchased Assets with the Debtors’ Notice of
(I) Cancellation of Auction for Certain of the Debtors’ Assets and (II) Rescheduled Auction for
Other Assets (ECF No. 401).

       Accordingly, the Purchaser has been designated as the Successful Bidder and the Hikma
Bid as the Successful Bid with respect to the sale of the Purchased Assets. Attached hereto as
Exhibit “A” is a copy of the executed Asset Purchase Agreement, dated August 5, 2019,
between Insys Therapeutics, Inc. and the Purchaser (the “Asset Purchase Agreement”).

        As part of the Purchased Assets, the Purchaser designated certain Contracts for
assumption and assignment to the Purchaser (the “Designated Contracts”). The Designated
Contracts are identified on the notice of designation (the “Notice of Designation”) attached
hereto as Exhibit “B”.

       In accordance with the Bidding Procedures Order, the Purchaser’s Adequate Assurance
Information is attached hereto as Exhibit “C”.

                                    Important Dates and Deadlines4

       The Debtors intend to seek approval of the sale of the Purchased Assets to the Purchaser
pursuant to the Asset Purchase Agreement at the Sale Hearing to be held on August 22, 2019 at
2:00 p.m. (ET). A proposed form of order approving the sale of the Purchased Assets to the
Purchaser and granting related relief (the “Proposed Sale Order”) is attached hereto as Exhibit
“D”. To the extent any modifications are made to the Proposed Sale Order in advance of the
Sale Hearing, such modifications will be presented to the Court at the Sale Hearing.



3
 The August 6, 2019 Auction was rescheduled from the initial date of August 5, 2019, pursuant to the Notice of
Rescheduled Auction (ECF No. 395).
4
  The deadline for Counterparties to the Designated Contracts listed on the Notice of Cure Costs and Potential
Assumption and Assignment of Executory Contracts and Unexpired Leases in Connection with Sale, dated July 9,
2019 (ECF No. 263) to file Cure Objections passed on July 23, 2019, except as otherwise extended by the Debtors
in certain cases. The deadline for Counterparties to the Designated Contracts listed on the Supplemental Notice of
Cure Costs and Potential Assumption and Assignment of Executory Contracts and Unexpired Leases in Connection
with Sale, dated August 2, 2019 (ECF No. 388) to file Cure Objections is August 16, 2019.


                                                        2
WEIL:\97147751\2\53602.0004
                   Case 19-11292-KG     Doc 418      Filed 08/08/19     Page 3 of 4



        Any objection to adequate assurance of future performance with respect to any
Designated Contracts (an “Adequate Assurance Objection”) must (i) be in writing; (ii) comply
with the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules; (iii) state, with
specificity, the legal and factual bases thereof; (iv) include any appropriate documentation in
support thereof; and (v) be filed with the Court and served on the Objection Recipients by
August 16, 2019 at 4:00 p.m. (ET), in accordance with the Bidding Procedures Order. All
Adequate Assurance Objections not otherwise resolved by the parties will be heard at the Sale
Hearing or at such later date to be scheduled by the Debtors in consultation with the Committee.

       Any objections to (A) the proposed Sale Transaction, including any objection to the sale
of any Purchased Assets free and clear of liens, claims, interests, and encumbrances pursuant to
section 363(f) of the Bankruptcy Code and entry of the Proposed Sale Order (a “Sale
Objection”), must (i) be in writing; (ii) comply with the Bankruptcy Code, the Bankruptcy
Rules, and the Local Rules; (iii) state, with specificity, the legal and factual bases thereof; (iv)
include any appropriate documentation in support thereof; and (v) be filed with the Court and
served on the Objection Recipients by August 16, 2019 at 4:00 p.m. (ET) (the “Sale Objection
Deadline”), in accordance with the Bidding Procedures Order. All Sale Objections not otherwise
resolved by the parties shall be heard at the Sale Hearing.

        Any party who fails to file with the Court and serve on the Objection Recipients a Sale
Objection by the Sale Objection Deadline may be forever barred from asserting, at the Sale
Hearing or thereafter, any objection to the relief requested in the Motion, or to the consummation
and performance of the Sale Transaction contemplated by the Asset Purchase Agreement,
including the transfer of the Purchased Assets to the Purchaser, free and clear of all liens, claims,
interests, and encumbrances pursuant to section 363(f) of the Bankruptcy Code.




                                                 3
WEIL:\97147751\2\53602.0004
                   Case 19-11292-KG   Doc 418    Filed 08/08/19   Page 4 of 4



Dated: August 8, 2019
       Wilmington, Delaware

                                          /s/ Zachary I. Shapiro
                                         RICHARDS, LAYTON & FINGER, P.A.
                                         Mark D. Collins (No. 2981)
                                         John H. Knight (No. 3848)
                                         Paul N. Heath (No. 3704)
                                         Amanda R. Steele (No. 5530)
                                         Zachary I. Shapiro (No. 5103)
                                         One Rodney Square
                                         920 N. King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 651-7700
                                         Facsimile: (302) 651-7701

                                         -and-

                                         WEIL, GOTSHAL & MANGES LLP
                                         Gary T. Holtzer (admitted pro hac vice)
                                         Ronit J. Berkovich (admitted pro hac vice)
                                         Candace M. Arthur (admitted pro hac vice)
                                         Olga F. Peshko (admitted pro hac vice)
                                         767 Fifth Avenue
                                         New York, New York 10153
                                         Telephone: (212) 310-8000
                                         Facsimile: (212) 310-8007

                                         Attorneys for the Debtors
                                         and Debtors in Possession




                                             4
WEIL:\97147751\2\53602.0004
